                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


  GREATGIGZ SOLUTIONS, LLC,

                Plaintiff
                                                         Case No. 6:20-cv-00651-ADA
                v.

  LYFT, INC.,

                Defendant




                              OPPOSITION TO MOTION TO DISMISS

        Plaintiff GreatGigz Solutions, LLC (“Plaintiff” or “BCS”) respectfully submits this

 Opposition to Defendant Lyft, Inc.’s Motion to Dismiss [Dkt. No. 22] (“Lyft’s Motion” or the

 “Motion”).

        The Motion raises (and re-raises) a collection of fabricated complaints over the

 adequacy of Plaintiff’s allegations in its amended pleading when, in fact, Defendant has been

 provided with sufficient notice of Plaintiff’s theories of infringement and facts (pre-discovery)

 supporting same. See, e.g., Estech Systems, Inc. v. Regus Mgmt. Group, LLC, 2020 WL

 6496426 at *2-3 (E.D. Tex. Aug. 10, 2020) (“the standard envisioned by the Federal Rules is

 not a high one”). In any event, the First Amended Complaint provides sufficient notice and

 satisfies Iqbal’s “plausibility” standard.

       I.     LEGAL STANDARD

        In the Fifth Circuit, the “motion to dismiss under rule 12(b)(6) ‘is viewed with disfavor

and is rarely granted.’” Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir.


OPPOSITION TO MOTION TO DISMISS                                                           PAGE |1
2000) (quoting Kaiser Aluminum & Chem. Sales v. Avondale Shipyards, 677 F.2d 1045, 1050

(5th Cir. 1982). “Federal Rule of Civil Procedure 12(b)(6) authorizes a court to dismiss a

complaint if the complaint ‘fail[s] to state a claim upon which relief can be granted.’” Script Sec.

Sols. L.L.C. v. Amazon.com, Inc., 170 F. Supp. 3d 928, 935 (E.D. Tex. 2016) (quoting FED. R.

CIV. P. 12(b)(6)). “The question resolved on a motion to dismiss for a failure to state a claim

is not whether the plaintiff will ultimately prevail, ‘but whether [the] complaint was sufficient

to cross the federal court's threshold.’” Id. (quoting Skinner v. Switzer, 562 U.S. 521, 530

(2011)). The “plaintiff is generally required to provide ‘only a plausible “short and plain”

statement of the plaintiff's claim . . . ’” Id. at 936 (quoting Skinner, 562 U.S. at 530; Fed. R

Civ. P. 8(a)(2)) (alteration in original). The plausibility standard is met when the complaint

pleads “enough facts to raise a reasonable expectation that discovery will reveal evidence”

in support of the alleged claims. Id. Thus, particularly when the relevant information is beyond

the plaintiff’s access, the courts should generally permit discovery to proceed unless the

complaint recites no more than sheer speculation about the plaintiff’s entitlement to relief. See

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (“Determining whether a complaint states a

plausible claim for relief will . . . be a context- specific task that requires the reviewing court to

draw on its judicial experience and common sense.”).

        When deciding motions to dismiss, Federal Rule 15(a) instructs the Court to “freely

give leave [to amend] when justice so requires,” within the discretion of the Court. FED. R. CIV.

P. 15(a)(2); Wapp Tech Ltd. P’ship v. Micro Focus Int’l, PLC, 406 F. Supp. 3d 585, 593

(E.D. Tex. 2019). This Court has interpreted Federal Rule 15(a) to “envince[] a bias in favor of

granting leave to amend.” Wapp Tech Ltd. P’ship, 406 F. Supp. 3d at 593 (quoting Jones v.

Robinson Prop Grp., L.P., 427 F.3d 987, 994 (5th Cir. 2005)). Indeed, “district courts



OPPOSITION TO MOTION TO DISMISS                                                                PAGE |2
must entertain a presumption in favor of granting parties leave to amend.” Dueling v. Devon

Energy Corp., 623 Fed. Appx. 127, 129 (5th Cir. 2015) (quoting Mayeaux v. La. Health Serv.

& Indem. Co., 376 F.3d 420, 425 (5th Cir. 2004) (internal citation omitted) (holding the

district court abused its discretion in denying plaintiffs’ request for leave to amend).

       II.     THE FIRST AMENDED COMPLAINT PROVIDES NOTICE OF THE
               ACCUSED INSTRUMENTLITIES

        Lyft’s Motion argues that the First Amended Complaint “fails to provide notice of what

 constitutes the accused products.” See Motion at 4-10. This argument, like the others in Lyft’s

 Motion, is meritless, as the First Amended Complaint specifically defines the “Accused

 Products” See FAC [Dkt. No. 18] at ¶ 46. This identification of Accused Instrumentalities is

 unambiguous and direct. There is no ambiguity as to the Accused Instrumentalities, and Lyft

 knows it. Indeed, Lyft fully recognizes the specific Accused Instrumentalities in its own

 Motion. See Motion at § III. A. (i). The fact that the First Amended Complaint cites directly to

 multiple web pages describing those Accused Instrumentalities does not negate the sufficiency

 of the disclosure. Lyft’s Motion has no merit and, therefore, should be denied.

        III.   THE FIRST AMENDED COMPLAINT SUFFICIENTLY AND
               PLAUSIBLY ALLEGES DIRECT INFRINGEMENT

        Defendant also contends that the First Amended Complaint fails the Iqbal/Twombly

 threshold pleading standard. Lyft is incorrect, as the Amended Complaint specifically alleges

 facts corresponding to each claim limitation and cites to specific documents detailing the

 infringing operation of the Accused Instrumentalities. For example, on information and belief,

 the Amended Complaint specifically alleges how each component of the Accused

 Instrumentalities infringe Plaintiff’s patents. See, e.g., FAC [Dkt. No. 18] at ¶¶ 51-57. Such a

 recitation of fact is sufficient to provide notice and plausibility, as this Court has found on




OPPOSITION TO MOTION TO DISMISS                                                            PAGE |3
 previous occasions. See, e.g., Parity Networks LLC v. Cisco Systems, Inc., 2019 WL 3940952

 at *2 (W.D. Tex. July 26, 2019).

        Further, with respect to Lyft’s argument that the Amended Complaint is deficient

 because it includes specific citations and links to web information (as opposed to appending

 physical copies of such websites as exhibits to the pleading), Plaintiff points out that such

 materials were all specifically incorporated by reference into the First Amended Complaint.

 See FAC [Dkt. No. 18] at ¶ 64 and ¶ 82. As such, the information as cited is properly

 considered as part of the Court’s examination of the sufficiency of the pleading. See Araujo v.

 E. Mishan & Sons, Inc., 2020 WL 5371323 at *3 (S.D.N.Y. Aug. 7, 2020); see also Uniloc USA

 v. Motorola Mobility LLC, 2017 WL 3721064 at *4 (E.D. Tex. 2017) (crediting citations in

 complaint to documents and videos as proper evidence).

        Moreover, the Complaint specifically alleges that the Lyft itself directly infringes the

 asserted claims by practicing the claimed methods. See, e.g., id. at ¶ 58 (in each case: “Each

 element of the infringing apparatus is, on information and belief, owned and controlled by

 Defendant …”). Such allegations are sufficient. Magnacross LLC v. GE MDS LLC, 2020 WL

 6581530 at *4 (D. Del. Nov. 10, 2020) (direct infringement adequately plead when complaint

 identified accused instrumentality and included allegation that defendant used it in an infringing

 manner); see also Frac Shack, Inc. v. AFD Petroleum (Texas) Inc., 2019 WL 3818049 at *3

 (W.D. Tex. June 13, 2019).

        To the extent the Court requires more definite statements of fact relating to direct

 infringement, Plaintiff states that it will conduct discovery as permitted, and will amend in

 accordance with the Court’s standard practice. See, e.g., Castlemorton Wireless v. BOSE Corp.,

 2020 WL 6578418 at *5 (W.D. Tex. July 22, 2020).




OPPOSITION TO MOTION TO DISMISS                                                            PAGE |4
       IV.    THE FIRST AMENDED COMPLAINT ADEQUATELY ALLEGES
              WILLFUL INFRINGEMENT

       Since receiving service of the original complaint, Lyft had notice of the asserted

patents. Post Halo, the Federal Circuit has clarified that Seagate creates “‘no rigid rule’ that a

patentee must seek a preliminary injunction in order to seek enhanced damages." Mentor

Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1295-96 (Fed. Cir. 2017) (quoting Aqua

Shield v. Inter Pool Cover Team, 774 F.3d 766, 773-74 (Fed. Cir. 2014)). Indeed, in Mentor

Graphics the Federal Circuit held that a district court erred when it found that the plaintiff

“could not present evidence of post-filing willful infringement because [it] did not seek a

preliminary injunction.” Id. at 1295.

       Many decisions, including those from the nearby Eastern District of Texas, have

concluded that post-suit knowledge is sufficient to support an allegation of egregious conduct

at the pleading stage. See, e.g., Huawei Techs. Co. v. T-Mobile US, Inc., No. 2:16- cv-00052-

JRG-RSP, 2017 U.S. Dist. LEXIS 43240, at *24 (E.D. Tex. Feb. 20, 2017) (“But Halo

eliminated Seagate, and there is nothing in Halo suggesting that pre-suit knowledge is required

for willfulness Culpability can arise pre-or post-suit—the scienter requirement is the same in

either instance.”); Raytheon Co. v. Cray, Inc., No. 2:16-cv-00423-JRG-RSP, 2017 U.S. Dist.

LEXIS 56729, at *13 (E.D. Tex. Mar. 12, 2017) (“to the extent Cray contends that only pre-

complaint intent qualifies for the willfulness scienter requirement, the Court disagrees. Post-

complaint knowledge is sufficient under Halo.”); Apple Inc. v. Samsung Elecs. Co., No. 12-cv-

00630-LHK, 2017 U.S. Dist. LEXIS 97765, at *105 (N.D. Cal. June 22, 2017) (“Accordingly,

the Court follows the principles in Halo and not any bright line rules created by Seagate and

its progeny. Thus, Samsung's post-filing conduct alone can serve as the basis of a jury's

willfulness finding and an award of enhanced damages.”); DermaFocus LLC v. Ulthera, Inc.,


OPPOSITION TO MOTION TO DISMISS                                                            PAGE |5
201 F. Supp. 3d 465, 473 (D. Del. 2016) (“Under the less rigid standard announced in Halo,

however, the court will allow plaintiff's general allegations of willful infringement to withstand

the motion to dismiss.”).

       The Federal Circuit, as well as Courts in the Eastern District of Texas have also

acknowledged that the patentee does not need to seek a preliminary injunction before seeking a

post-filing claim of willful infringement. See, e.g. Mentor Graphics, 851 F.3d at 1295 (district

court erred when it found that the plaintiff “could not present evidence of post-filing willful

infringement because [it] did not seek a preliminary injunction.”); Blitzsafe Tex., LLC v.

Volkswagen Grp. of Am., Inc., No. 2:15-cv-1274-JRG-RSP, 2016

U.S. Dist. LEXIS 124144, at *26 (E.D. Tex. Aug. 19, 2016) (“the Court rejects the VW

Defendants' argument that Blitzsafe's claim of post-filing willful infringement should be

dismissed because it did not seek a preliminary injunction.”); Nonend Inventions, N.V. v.

Apple, Inc., No. 2:15-cv-466-JRG-RSP, 2016 U.S. Dist. LEXIS 42246, at *11 (E.D. Tex. Mar.

11, 2016) (“The Court rejects Motorola's argument that a failure to seek a preliminary

injunction means that that Nonend's post-filing willfulness claims must be dismissed”). Halo

has eliminated the bright line tests created by Seagate, instead allowing district courts the

discretion to “punish the full range of culpable behavior Section 284 permits district

courts to exercise their discretion in a manner free from the inelastic constraints of the Seagate

test.” Halo, 136 S. Ct. at 1933-34.

       The law in the Eastern District of Texas is that pre-suit knowledge of an asserted patent

is not required to state a claim for willful infringement, following the Supreme Court’s

decision in Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1926 (2016). See, e.g., Packet

Intelligence LLC v. NetScout Sys., No. 2:16-CV-00230-JRG, 2019 U.S. Dist. LEXIS 93710,



OPPOSITION TO MOTION TO DISMISS                                                              PAGE |6
at *25-26 (E.D. Tex. June 4, 2019) (Gilstrap, C.J.) (“It is well-settled, at least in this

District, that post-[filing] behavior can establish willful infringement.”) (emphasis in original);

KIPB LLC v. Samsung Elecs. Co., 2:19-CV-00056-JRG-RSP, 2020 U.S. Dist. LEXIS 56736, at

*10-12 (E.D. Tex. Mar. 9, 2020) (Payne, M.J.) (denying motion to dismiss a claim of willful

infringement because “an allegation that a defendant continues its allegedly infringing conduct

even after receiving notice of a complaint is sufficient to at least state a claim for willful

infringement.”) (internal quotation marks omitted), (quoting Plano Encryption Techs., LLC v.

Alkami Tech., Inc., 2:16-CV-1032- JRG, 2017 U.S. Dist. LEXIS 221765, at *6 (E.D.

Tex.     Sept.   22,   2017)   (Gilstrap,   J.) (denying motion to dismiss a claim for willful

infringement because “post complaint knowledge has been found to be sufficient under Halo to

assert a claim of willfulness.”)). The clear directive from the Courts in the Eastern District of

Texas. This Court should follow the guidance and experience of the Eastern District of Texas

and the Federal Circuit and hold post-filing willfulness claims are recoverable.

         Again, following the guidance from the Eastern District of Texas, a sufficient claim of

willful infringement is satisfied at the pleading stage when the Plaintiff alleges the Defendant

had knowledge of the patents, the Defendant’s customers are infringing, and the Defendant

encouraged this infringement. Estech Sys., Inc. v. Target Corp., No. 2:20- cv-00123-JRG-RSP,

2020 U.S. LEXIS 209893, at *21 (E.D.Tex. Aug. 27, 2020); See also Raytheon Co. v. Cray, Inc.,

No. 2:16-cv-00423-JRG-RSP, 2017 U.S. Dist. LEXIS 56729, at * 12 (E.D.Tex. Mar. 12,

2017).

         Plaintiff has sufficient pled Lyft had post-suit knowledge of the patents and has

sufficiently plead willful infringement in light of that knowledge. See, e.g., FAC [Dkt. No.

18] at ¶¶ 60-63. Accordingly, Lyft’s Motion should be denied. To the extent the Court



OPPOSITION TO MOTION TO DISMISS                                                             PAGE |7
requires more definite statements of fact relating to willful infringement, Plaintiff states that it

will conduct discovery as permitted, and will amend in accordance with the Court’s standard

practice. See, e.g., Castlemorton Wireless v. BOSE Corp., 2020 WL 6578418 at *5 (W.D.

Tex. July 22, 2020).




OPPOSITION TO MOTION TO DISMISS                                                              PAGE |8
Dated: January 6, 2020            /s/ M. Scott Fuller

                                  M. Scott Fuller
                                  Texas Bar No. 24036607
                                  sfuller@ghiplaw.com
                                  Randall T. Garteiser
                                  Texas Bar No. 24038912
                                  rgarteiser@ghiplaw.com
                                  GARTEISER HONEA, PLLC
                                  119 W. Ferguson Street
                                  Tyler, Texas 75702
                                  Telephone: (903) 705-7420
                                  Facsimile: (903) 405-3999


                                  Raymond W. Mort, III
                                  Texas State Bar No. 00791308
                                  raymort@austinlaw.com
                                  THE MORT LAW FIRM, PLLC
                                  100 Congress Ave, Suite 2000
                                  Austin, Texas 78701
                                  Tel/Fax: (512) 865-7950


                                  ATTORNEYS FOR PLAINTIFF
                                  GREATGIGZ SOLUTIONS, LLC




OPPOSITION TO MOTION TO DISMISS                                  PAGE |9
